Citation Nr: 1517416	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  09-45 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right knee disorder, to include as secondary to a service-connected right ankle sprain residuals.

2.  Entitlement to service connection for a left hip disorder, to include as secondary to a service-connected right ankle sprain residuals.

3.  Entitlement to a disability rating in excess of 10 percent for a right thumb sprain.

4.  Entitlement to a disability rating in excess of 10 percent for right ankle sprain residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1997 to March 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 (increased rating claims for the right thumb and right ankle) and March 2014 (a request to reopen a claim for service connection for a right knee disorder, and a claim for service connection for a left hip disorder) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issue of entitlement to service connection for a left foot disorder as secondary to service-connected right ankle sprain residuals has been raised by the record (see November 2012 statement) but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of 1) entitlement to service connection for a right knee disorder and 2) entitlement to service connection for a left hip disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed rating decision issued in October 2002, the RO denied the Veteran's claim for service connection for a right knee disorder.

2.  Evidence added to the record since the final October 2002 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right knee disorder.

3.  The Veteran's right thumb sprain is characterized by a gap of no more than one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, without ankylosis or scars; it is additionally characterized by pain, inflexibility, tenderness, swelling, and stiffness.

4.  Prior to June 20, 2012, the Veteran's right ankle sprain residuals are characterized by moderate limitation of motion of the ankle; the disability is not manifested by ankylosis, malunion of the os calcis or astragalus, or astragalectomy.

5.  As of June 20, 2012, the Veteran's right ankle sprain residuals are characterized by marked limitation of motion of the ankle; the disability is not manifested by ankylosis, malunion of the os calcis or astragalus, or astragalectomy.


CONCLUSIONS OF LAW

1.  The October 2002 rating decision that denied the Veteran's claim for service connection for a right knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received to reopen the claim of service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for a disability rating of 20 percent, but no greater, for a right thumb sprain have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5228 (2014).

4.  Prior to June 20, 2012, the criteria for a disability rating in excess of 10 percent for right ankle sprain residuals have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2014).

5.  As of June 20, 2012, the criteria for a disability rating of 20 percent, but no greater, for right ankle sprain residuals have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The notice requirements were accomplished in the January 2009 letter that was provided before the March 2009 initial adjudication of the increased rating claims for right thumb and right ankle disabilities.  The letter notified the Veteran of the information and evidence needed to substantiate his increased rating claims.  He was told that the evidence must show that his service-connected disabilities had gotten worse.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment.  He was also afforded two VA examinations, in February 2009 and June 2012, which are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported that his right thumb or right ankle disabilities have worsened since the date of the latter examination.  A remand is thus not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

With respect to the veracity of the February 2009 and June 2012 VA examination reports, in a November 2012 statement the Veteran asserted that:

During my last examination, [it was stated that] I was able to oppose the thumb to each digit and the median palmar crease without pain; this is not true.  I'm finding that the evaluation doctors are leaving out significant information....

Secondly, I disagree with the SSOC [supplemental statement of the case] as it relates to my right ankle sprain evaluation.  I'm dumbfounded as to how the SSOC states that the evaluating doctor was able to measure my range of motion.  He measured without any type of measuring tool, so I assume he was eyeballing this as he never used an instrument during our session.

The Board finds that the Veteran's assertion that one or both of the VA examiners falsified or omitted information lacks credibility.  First, the February 2009 and June 2012 VA examination reports were conducted by separate clinicians, but both reached similar conclusions.  Second, there is a presumption of regularity in VA medical examinations, and the Veteran has not provided any evidence, such as contrary findings from private medical professionals, which would tend to rebut that presumption.  Parks v. Shinseki, 716 F.3d 581, 585 (Fed.Cir. 2013).  Rather, the private evidence of record, such as the April 2011 report regarding the Veteran's right ankle, is consistent with the findings of both VA examiners.  Moreover, both VA examination reports specified the use of a goniometer for measuring range of motion.  Consequently, the Board finds that the Veteran's assertion that the VA examiner(s) falsified or omitted information is without merit.

Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Analysis: New and Material Evidence of a Right Knee Disorder

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board must consider all of the evidence of record, including any new medical examinations performed after the RO reopens a claim, when determining whether new and material evidence has been presented.  Woehlaert v. Nicholson, 21 Vet. App. 456, 461 (2007).  

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for a right knee disorder.  The claim for service connection for a right knee disorder was previously denied in an October 2002 rating decision because the RO found that although the Veteran was treated for inflammation of the right knee in service in 2000, no chronic injury or disability of the right knee was shown during the remainder of service, at separation from service, or on VA examination after service.  The October 2002 rating decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which it was issued.  See 38 C.F.R. § 20.1103 (2012); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Since October 2002, new evidence has been added to the claims file that is material to the Veteran's claim for service connection for a right knee disorder.  Specifically, in his April 2014 notice of disagreement, the Veteran reported that he had twisted his right ankle and not his right knee, and that his "doctor agreed that the ankle twist probably placed more pressure on my knee therefore resulting in the [right] knee pain (sprain)."  (Parentheses in original.)  Lay evidence is competent where, as here, the layperson is reporting a contemporaneous medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Further, this evidence is presumed credible for the purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim.  See Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As this evidence of a nexus between the Veteran's right knee disorder and his service-connected right ankle sprain residuals was not available at the time of the October 2002 denial, it is new.  As it regards the reason for the denial of his claim for service connection for a right knee disorder, it is also material.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection for a right knee disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Analysis: Increased Ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Analysis: Right Thumb Sprain

The Veteran contends in his December 2008 claim and elsewhere that his right thumb sprain is more disabling than his current 10 percent evaluation reflects.  In January 2009, the Veteran reported that his right thumb has pain around the joint area, is less flexible, and feels arthritic, tender, and constantly swollen.  In his November 2009 substantive appeal, the Veteran reported that his doctor said that his right thumb has a fracture; he also reported experiencing stiffness, pain, and loss of motion daily.  In a November 2012 statement, the Veteran asserted that:

My thumb is tender in the joint areas, the tendons feel loose, at times the pain is dull to numbing with restricted movements and other times the pain is sharp in the boney areas of my thumb.  My thumb clicks and pops.  The pain in my thumb is worsened in the morning hours and evenings after too much exhausted use.

In April 2015, the Veteran's representative asserted that the Veteran's right thumb has flare-ups, and that "he has to pull it with his other hand to get relief."

In April and May 2010, Dr. Paul Pace, a private physician, diagnosed the Veteran with right trigger thumb.  VA treatment records dated June 2010 also reflect right thumb pain.

The Board finds that a disability rating of 20 percent, but no higher, is warranted for the Veteran's right thumb sprain.  Specifically, the Board finds that the combination of the Veteran's limited range of motion with his reported symptoms of pain, inflexibility, tenderness, swelling, and stiffness, as well as having to pull his thumb with his other hand to get relief, result in his overall disability picture more nearly approximating the criteria for a 20 percent rating.

The February 2009 VA examiner found that:

The Veteran has full range of motion of all digits, MCPs [metacarpophalangeal joints], PIPs [proximal interphalangeal joints] and DIPs [distal interphalangeal joints] on both hands.  He can open and close a fist....He can appose the thumb to each digit and to the median palmar crease without difficulty.

The February 2009 VA examiner further found that the Veteran has "no additional limitation of motion or functional impairment during the flare ups[,] just more stiffness and pain."  The examiner found no objective clinical evidence that function was additionally limited by pain, fatigue, weakness, incoordination or lack of endurance on three or more repetitions.

The June 2012 VA examiner found that the Veteran's gap between the thumb pad and the fingers was between one and two inches (2.5 to 5.1 cm).  The examiner found no additional limitation of motion after repetitive use testing with three repetitions.  The examiner found no ankylosis or scars of the right thumb.

While the aforementioned medical evidence shows a gap of one to two inches between the thumb pad and the finger on testing, the Veteran's competent and credible reports of pain, inflexibility, tenderness, swelling, and stiffness result in an overall disability picture consistent with a gap of more than two inches, particularly under circumstances of flare-ups.  Therefore, a disability rating of 20 percent, but no greater, is warranted.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5228.

Analysis: Right Ankle Sprain Residuals

The Veteran contends in his December 2008 claim and elsewhere that his right ankle sprain residuals are more disabling than his current 10 percent evaluation reflects.  In January 2009, the Veteran reported that his right ankle has swelling, stiffness, tenderness, pain, and lessened flexibility and range of motion.  In his November 2009 substantive appeal, the Veteran reported that his ankle is stiff throughout the day, and swollen by the end of the day.  In a November 2012 statement, the Veteran asserted that his ankle has difficulty with weight-bearing, instability, fatigue, weakness, swelling, grinding pain, stiffness, soreness, inability to move (range of motion), and pain.

In April 2015, the Veteran's representative asserted that the Veteran's right ankle has flare-ups.

Regarding limitation of motion of the ankle, the Board notes that normal dorsiflexion of the ankle is to 20 degrees, and normal plantar flexion of the ankle is to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The Board finds that prior to June 20, 2012, a rating in excess of 10 percent is not warranted.  Specifically, a higher, 20 percent rating requires marked limitation of motion of the ankle.  Here, the February 2009 VA examiner found that the Veteran's range of motion "as measured with a goniometer" are zero to 30 degrees dorsiflexion on the right and zero to 20 degrees plantar flexion on the right, with complaint of stiffness and lax ligaments.  X-rays showed no acute bony fracture or joint dislocation, no significant degenerative changes, and unremarkable soft tissues.

The February 2009 VA examiner further found that the Veteran has "no additional limitation of motion or functional impairment during the flare ups[,] just more stiffness and pain."  The examiner found no objective clinical evidence that function was additionally limited by pain, fatigue, weakness, incoordination or lack of endurance on three or more repetitions.

In April 2011, a private physician, Dr. David Levey, performed an MRI on the Veteran's right ankle and characterized the results as showing "a moderate chronic sprain, without acute findings."

As the Veteran's limitation of motion of the right ankle prior to June 20, 2012 closely approaches normal range of motion, the Board finds that a characterization of moderate limited motion is warranted for that period.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The Board finds that as of the June 20, 2012 VA examination, a disability rating of 20 percent, but no higher, is warranted for the Veteran's right ankle sprain residuals.  Specifically, the June 2012 VA examiner found that the Veteran had right ankle plantar flexion to 20 degrees, with pain at 5 degrees; right ankle dorsiflexion to 15 degrees, with pain at 5 degrees; and no additional limitation in range of motion of the ankle following repetitive-use testing.  The examiner found no ankylosis of the ankle, no malunion of the os calcis or astragalus, and no astragalectomy.  The Board finds that pain at 5 degrees of motion on plantar flexion and dorsiflexion most nearly approximates marked limitation of motion.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271.

As the most probative evidence does not show more than moderate limitation of motion of the right ankle prior to June 20, 2012, a disability rating in excess of 10 percent is not warranted for that period.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Consequently, the benefit of the doubt doctrine does not apply, and the claim is denied.  As the most probative evidence shows marked limitation of motion of the right ankle, but no ankylosis, malunion of os calcis or astragalus, or astragalectomy as of June 20, 2012, a disability rating of 20 percent, but no greater, is warranted as of that date.  Id.

Analysis: Extraschedular and TDIU

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the applicable rating criteria adequately contemplate the severity and symptoms of the Veteran's disabilities, such as limited motion for his right thumb and right ankle.  Further, no other disabilities for which service connection is in effect are before the Board and neither he nor his representative has sought collective extraschedular consideration.  The rating criteria are therefore adequate to evaluate his disabilities, and referral for consideration of an extraschedular rating is not warranted.

Finally, the Court has held that a TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The February 2009 VA examiner found that the Veteran is employed, and neither he nor his representative has asserted that he is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Thus, TDIU is not warranted by the record.


ORDER

The service connection claim for a right knee disorder is reopened.

A disability rating of 20 percent, and no higher, for a right thumb sprain is granted, subject to the applicable criteria governing the payment of monetary benefits.

Prior to June 20, 2012, a disability rating in excess of 10 percent for right ankle sprain residuals is denied.

As of June 20, 2012, a disability rating of 20 percent, and no higher, for right ankle sprain residuals is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to make as many requests as are necessary to obtain relevant records from a Federal department or agency, including medical and other records from VA medical facilities.  38 C.F.R. § 3.159(c)(2).  VA's duty to assist also includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With respect to the Veteran's reopened claim for service connection for a right knee disorder, the October 2014 VA examination is inadequate for two reasons, and a new opinion is required.  First, the Veteran asserted in his April 2014 notice of disagreement that his "doctor agreed that the ankle twist [in service] probably placed more pressure on my knee therefore resulting in the [right] knee pain (sprain)."  Notwithstanding this lay evidence, the October 2014 VA examiner did not provide any opinion as to whether the Veteran's service-connected right ankle sprain residuals either caused or aggravated his right knee disorder.  The Board notes that the September 2002 VA examiner also did not provide an opinion as to secondary service connection for the Veteran's right knee, as that theory had not yet been raised.

Second, in his negative opinion as to direct service connection, the October 2014 VA examiner stated that "There is no documentation of a right knee injury during service noted in the service medical record."  However, the examiner did not discuss a January 2000 service treatment record wherein the Veteran reported experiencing swelling and tenderness in his right knee when running and doing physical training (PT), and the in-service clinician diagnosed inflammation of the right knee.  The Board notes that the October 2014 VA examiner did state in the Medical History section that "In early 2001 [the Veteran] sprained [his] right knee and ever since then it started to hurt more."  However, given the conflict between this history and the examiner's negative nexus opinion, it appears that this was a transcription of the Veteran's reported history.  The Veteran similarly reported at his September 2002 VA examination that he has had right knee discomfort and tightness when running since basic training.  Further, it is noteworthy that in his April 2014 notice of disagreement, the Veteran reported that:

Never...did I ever speak of twisting my knee.  This statement is incorrect and should be removed from the record.  However, I did inform my primary [VA physician] that I twisted my ankle, causing me to step in an awkward angle causing knee pain (sprain) due to the weakness of my ankle....The doctor agreed that the ankle twist probably placed more pressure on my knee therefore resulting in the knee pain (sprain).

Therefore, a new medical opinion on the Veteran's right knee is required to address the question of secondary service connection due to the service-connected right ankle sprain residuals, and to opine on the issue of direct service connection in light of the Veteran's January 2000 service treatment record and April 2014 statement.

With respect to the Veteran's claim for service connection for a left hip disorder, a new opinion is required to address his theory of secondary service connection.  The September 2002 VA General Medical examiner found that the Veteran's hips were normal, but did not address the question of secondary service connection because it had not yet been raised.  However, the Veteran asserted in his April 2014 notice of disagreement that "My left hip disability is a direct result of my service-connected right ankle disability.  I have to shift my body weight from my right side to the left side of my body to take the pressure off of my right ankle (and knee sprain/pain)."  He further stated in his August 2014 substantive appeal that:

The condition of my [left] hip is a direct result/cause of my service connected right ankle disability, it is a condition that is secondary service connected; this condition started approximately 2 years ago and has continued to worsen....[A civilian doctor] told [me] that I have form hip bursitis, which is due to my ankle problem, causing misalignment in the [left] hip due to improper walking and abnormal pressures.  I cannot stand or walk with my weight evenly distributed because of my ankle disability [and] it is confirmed I have bursitis of the [left] hip, and limited range of motion [of the left hip] due to my failing ankle.

Consequently, a new opinion is required to address the Veteran's theory of secondary service connection.

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical records that he has received for his right knee and left hip disorders, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his right knee disorder that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his symptoms of a right knee disorder.  The Veteran should be informed that if he has or can obtain a written statement from his treating physician confirming that his right knee disorder was caused by his service-connected right ankle sprain residuals, as he reported his physician had stated in his April 2014 notice of disagreement, he should submit a copy of his physician's statement to VA.  The Veteran should also be informed that if he has or can obtain a written statement from his treating physician confirming that his left hip disorder was caused by his service-connected right ankle sprain residuals, as he reported his physician had stated in his August 2014 substantive appeal, he should submit a copy of his physician's statement to VA.   He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating all pertinent outstanding records, afford the Veteran an appropriate VA examination of his right knee disorder.

The examiner must opine as to whether it is at least as likely as not that the Veteran's right knee disorder is related to or had its onset during service.

The examiner should state whether it is at least as likely as not that the Veteran's right knee disorder was caused by his service-connected right ankle sprain residuals.

The examiner should state whether it is at least as likely as not that the Veteran's right knee disorder was aggravated beyond the natural progress of the disease by his service-connected right ankle sprain residuals.

In offering each of these opinions, the examiner should consider the Veteran's competent lay statements, as well as the following:

* a January 2001 service treatment record showing a report of swelling and tenderness in the right knee when running and doing PT, and an associated diagnosis of inflammation of the right knee;

* an October 2001 Report of Medical History wherein the Veteran reported having no knee trouble, and an October 2001 Report of Medical Examination wherein a clinician found normal lower extremities and other musculoskeletal features;

* VA examination reports dated September 2002 and October 2014 (including the Veteran's reports of ongoing right knee pain, discomfort, and tightness since service); and

* the Veteran's April 2014 notice of disagreement, wherein he asserts that 1) he never twisted his right knee; 2) he did twist his service-connected right ankle, which caused him to step in an awkward angle and thereby sprain his right knee; and 3) his treating VA physician agreed that the ankle twist probably placed more pressure on his knee, resulting in the knee pain and/or sprain.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

4.  After associating all pertinent outstanding records, afford the Veteran an appropriate VA examination of his claimed left hip disorder.

The examiner should state whether the Veteran has any left hip disorder, rule in or rule out a diagnosis of left hip bursitis, and explain the reason for his conclusions.

The examiner must opine as to whether it is at least as likely as not that the Veteran's left hip disorder is related to or had its onset during service.

The examiner should state whether it is at least as likely as not that the Veteran's left hip disorder was caused by his service-connected right ankle sprain residuals.

The examiner should state whether it is at least as likely as not that the Veteran's left hip disorder was aggravated beyond the natural progress of the disease by his service-connected right ankle sprain residuals.

In offering each of these opinions, the examiner should consider the Veteran's competent lay statements, as well as the following:

* an October 2001 Report of Medical History wherein the Veteran reported having no bone, joint, or other deformity, and an October 2001 Report of Medical Examination wherein a clinician found normal musculoskeletal features;

* a September 2002 VA General Medical examination report wherein the examiner found that the Veteran's hips had good flexion to 120 degrees; abduction and adduction normal to 30 degrees; and internal and external rotation painless and normal to 45 degrees;

* the Veteran's April 2014 notice of disagreement wherein he asserts that his left hip disorder was caused by his service-connected right ankle sprain residuals, and his August 2014 substantive appeal wherein he asserts that 1) his left hip disorder started approximately two years ago and has continued to worsen; and 2) his civilian doctor told him that he has left hip bursitis due to his right ankle disability, which causes misalignment in the left hip due to improper walking and abnormal pressures.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

5.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


